DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/505,260 02/21/2017 PAT 10457676; 15/505,260 is a 371 of PCT/US2015/046784 08/25/2015; PCT/US2015/046784 claims priority to 62/043,750 filed 08/29/2014.
This application has published as US 20200024276.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 12, 2021 is acknowledged.
Election of the species 
    PNG
    media_image1.png
    134
    226
    media_image1.png
    Greyscale
 is acknowledged.
Claims 67, 76 and 77 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 12.
The elected compound species has been identified as CAS Registry Number 1883827-93-7. 

    PNG
    media_image2.png
    377
    851
    media_image2.png
    Greyscale

The elected species has been found free of the prior art, see SciFinder search dated May 22, 2021. The earliest reference that teaches this compound is the priority document of the present application’s patent family, see SciFinder search. 
Beyond the elected species of compound, the search was expanded so as to include a genus of compounds as per the May 21-22, 2021 STN search accompanying this non-final office action. Previously withdrawn species of compounds, where X1 is O, have been rejoined. The scope of the search is noted below but see attached STN search for full details.  

    PNG
    media_image3.png
    400
    400
    media_image3.png
    Greyscale


R-Group Definitions
R1: O,S
R2: H,Me
R3: F1,F2,F3
R4: F4,F5
	
	As a result of the election of Group I and the elected species of compound, those claims (67 and 76-77) and compounds outside the elected and searched scope are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds and compositions contain varying functional groups which are chemically recognized to differ in structure, function, and reactivity. The scope of the invention is set in considering the elected species and the preferred embodiments. 

Information Disclosure Statement
The information disclosure statement(s) IDS(s) submitted on Sept 6, 2019 have been considered by the Examiner. Unless otherwise noted, the submissions are in 

Prior Art
As per the STN (see Reference 33 of 36) and SciFinder searches, the closest prior art teaches a species of compound revealed in a reference indicated for the high-throughput screening of anti-cancer and inhibitors of cell death in mutant Huntington disease-expressing cells, see abstract, US 2010 0022637A1. More specifically, US Pub 637 identifies Revertin-22 in its HD assay, see page 55.

    PNG
    media_image4.png
    163
    424
    media_image4.png
    Greyscale

CAS Reg. No.   340801-31-2 , aka 2(1H)-Isoquinolinecarboxamide, 3,4-dihydro-6,7-dimethoxy-1-methyl-N-(phenylmethyl)-  (CA INDEX NAME) It is noted that there is no teaching of said compound for the treatment of cancer.
Additionally, US Patent 9642859 is noted to be of some relevance. It claims a method of reducing cancerous tumor cell growth, the method comprising 
administering an effective amount of a composition comprising capsazepine or an analog of capsazepine to a subject having or suspected having cancerous tumor cell growth, wherein the cancerous tumor cell growth is oral squamous cell carcinoma, head 

    PNG
    media_image5.png
    182
    502
    media_image5.png
    Greyscale

What precludes the ‘859 patent as prior art is the negative limitation of the claimed invention to exclude capsazepine as compound.  Additionally, capsazepine analogs disclosed by the ‘859 patent fall outside the scope of those claimed by the pending invention. 

Improper Markush Rejection
Claims 1-4, 13, 44, 47, 48, 49, 56, 57, 59, 61, 62, 65 and 66 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature, i.e. “single structural similarity” and/or a common use that flows from the substantial structural feature for the following reasons:
	The scope of the genus of compounds of formula I

    PNG
    media_image6.png
    75
    100
    media_image6.png
    Greyscale
 wherein R1 is R4 and R4 is 
    PNG
    media_image7.png
    79
    121
    media_image7.png
    Greyscale
,as per claims 1 and 66, are represented by the elected species of compound and the species of compounds of claim 47 found on pages 4-7. 
	However, the following compounds of claims 1, 47 and 66
    PNG
    media_image8.png
    361
    467
    media_image8.png
    Greyscale
are outside the scope of the genus of compounds of formula I. These compounds do not share a common structural similarity to compounds of formula I, nor do they share a commonality of structure amongst themselves.
	Applicant should either amend to claims(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the 
	Note, an amendment to the claims to be inclusive of the above four outlier compounds must have support to do so in the originally filed application, i.e., the specification or originally filed claims, to avoid any possible new matter rejection. 
	The rejection of the claims will be maintained on the basis that the claims contain an “improper Markush grouping” until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 13, 44, 47, 48, 49, 56, 57, 59, 61, 62, 65 and 66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10457676 B2.
A method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of a compound of the formula:

    PNG
    media_image6.png
    75
    100
    media_image6.png
    Greyscale

wherein: 
X1 is O or S; 
R1 is --NR3R4, wherein: 
<12), substituted alkyl(C<12); and 
R4 is aralkyl(C<12) or substituted aralkyl(C<12); 
or 
    PNG
    media_image7.png
    79
    121
    media_image7.png
    Greyscale

wherein: 
R5 and R5' are each independently hydrogen, or alkyl(C<12), alkenyl(C<12), alkynyl(C<12), aryl(C<12), aralkyl(C<12) or a substituted version of any of these groups; 
n is 0, 1, 2, 3, 4, 5, or 6; 
R6 is hydrogen, halo, amino, cyano, hydroxy, mercapto, nitro, or sulfo, or alkyl(C<12), aryl(C<12), alkoxy(C<12), alkylamino(C<12), dialkylamino(C<12), alkylsulfonylamino(C<12), alkylsulfonyl(C<12), or a substituted version of any of these groups; and 
z is 0, 1, 2, 3, 4, or 5; 
R2 is alkenyl(C<12), aralkyl(C<12), or a substituted version of either of these groups; 

    PNG
    media_image9.png
    535
    535
    media_image9.png
    Greyscale

or a pharmaceutically acceptable salt or tautomer thereof.
Similar to claim 1, claim 66 teaches compounds that fall within the scope of claim 1, for a method of reducing the size of a tumor.
	Claim 47 is directed to a number of species of compounds, as well as the 4 individual compounds of claims 1 and 66.




US 10457676 B2 claims method of treating oral cancer comprising administering to a patient in need thereof a therapeutically effective amount of a compound of the formula recited therein, or compounds therein, see claim 1.

    PNG
    media_image10.png
    808
    548
    media_image10.png
    Greyscale


As such, the claims of the instant application are obvious in view of the cited art. 

	
	Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699